PER CURIAM.
We affirm the trial court’s denial of appellant’s motion filed pursuant to Florida Rule of Criminal Procedure 3.850. Appellant was charged with eight counts of sexual battery. The trial judge who accepted appellant’s plea to the original charges of eight counts of indecent assault and sentenced him on April 1, 1985, also was the trial judge who considered his motion filed in August, 1987.
The transcript of the plea was attached to the state’s response to the motion, and the trial court denied the motion based upon same, without an evidentiary hearing. The transcript reveals the trial court’s recommendation that appellant be placed in the Mentally Disordered Sex Offender Program because appellant was “sick.” It also reflects the trial court’s discussion of the differing psychiatric opinions as to appellant’s competency and appellant’s waiver of that issue at the time of plea.
The same trial judge signed an order of appellant’s competency to stand trial on April 1, 1985.
LETTS and GLICKSTEIN, JJ., concur.
ANSTEAD, J., dissents with opinion.